DETAILED ACTION
The Amendment filed on November 29th, 2021 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Statement of reason for Allowance
Claims 15-16 and 19 were canceled. Claims 1-14, 17-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed a computing system, a method, and a computer program product for protocol-agnostic claim configuration and verification. The closest prior arts, as previously recited, Sastry (U.S. Pub. Number 2013/0332984) and Cheeniyil (U.S. Pub. Number 2013/0042002) are also generally direct to various aspects for heterogeneous enterprise environments and policy-based network access control with arbitrary network access control frameworks. However, none of Sastry and Cheeniyil teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 18 and 20. For example, none of the cited prior arts teaches or suggests the elements of “one or more processors; and one or more computer-readable hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform at least: generate one or more protocol-agnostic identity claim policies; apply at least one of the one or more identity claim policies to one or more applications, each of the one or more applications implementing a particular identity authentication protocol that is one of the plurality of identity authentication protocols; and test at least one of the one or more identity claim policies after applying the at least one identity claim policy to the one or more applications, the applying the at least one identity claim policy comprising: for each of the one or more applications, determining the identity authentication protocol that is implemented by the corresponding application; and based on the determined identity authentication protocol, construing one or more identity claims of the corresponding application that corresponds to the at least one identity claim policy, and the testing the at least one identity claim policy that is applied to a particular application comprising: setting up a test framework into the particular application for generating test request; and for each of the plurality of protocols: generating a test request for accessing the test application; receiving a security token of the corresponding protocol. the security token including one or more identity claims; decoding the one or more identity claims contained in the security token; displaying the decoded one or more identity claims.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-14, 17 & 21-23 are allowed because of their dependence from independent claims 1 & 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 
           


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOI V LE/
Primary Examiner, Art Unit 24360